Exhibit 10.2

NB TELECOM, INC.

CERTIFICATE OF DESIGNATION
OF SERIES A CONVERTIBLE PREFERRED STOCK

        NB Telecom, Inc. (the "Company"), a corporation organized and existing
under Nevada Revised Statutes of the State of Nevada, does hereby certify:

        FIRST: Pursuant to authority conferred upon the Board of Directors by
its Certificate of Incorporation, and pursuant to the provisions of Nevada
Revised Statutes has adopted a resolution on December 24, 2008, which is set
forth below, to issue the number of shares of the Series A Convertible Preferred
Stock pursuant to a resolution dated December 24, 2008, a copy of which was
filed with the State of Nevada.

          RESOLVED, that pursuant to the authority expressly granted to and
vested in the Board of Directors of the Company by the provisions of the
Certificate of Incorporation of the Company, as amended, out of the authorized
but unissued shares of Preferred Stock of the Company this Board of Directors
hereby creates a series of the Preferred Stock, par value $0.0001 per share (the
“Preferred Stock”), of the Company, and this Board of Directors hereby fixes the
powers, designations, preferences and relative, participating, optional or other
special rights of the shares of such series, and the qualifications, limitations
or restrictions thereof (in addition to the powers, designations, preferences
and relative, participating, optional or other special rights, and the
qualifications, limitations or restrictions thereof, set forth in the
Certificate of Incorporation of the Company which are applicable to Preferred
Stock of all series) as follows:


          1.      Designation. The designation of the series shall be “Series A
Convertible Preferred Stock” (the “Series A Convertible Preferred Stock”).


          2.      Number. The number of shares constituting the Series A
Convertible Preferred Stock shall be 1,000,000.


          3.      Liquidation Preference. (a) With respect to liquidation and
any other class or series of capital stock of the Company ranking senior to or
on a parity with the Series A Convertible Preferred Stock with respect to
liquidation, in the event of any liquidation, dissolution or winding up of the
affairs of the Company, whether voluntary or involuntary, the holders of record
of the issued and outstanding shares of Series A Convertible Preferred Stock
(“Holder”) shall be entitled to receive, out of the assets of the Company
available for distribution to the Holders of shares of Series A Convertible
Preferred Stock, prior and in preference to any distribution of any of the
assets of the Company to the holders of Common Stock and any other series of
Preferred Stock ranking junior to the Series A Convertible Preferred Stock with
respect to liquidation and any other class or series of capital stock of the
Company ranking junior to the Series A Convertible Preferred Stock with respect
to liquidation, an amount in cash equal to $22,000,000. If, upon such
liquidation, dissolution or winding up of the affairs of the Company, the assets
of the Company distributable among the Holders of Series A Convertible Preferred
Stock and any other series of Preferred Stock ranking on a parity therewith in
respect thereto or any class or series of capital stock of the Company ranking
on a parity therewith in respect thereto shall be insufficient to permit the
payment in full to all such Holders of shares of the preferential amounts
payable to them, then the entire assets of the Company available for
distribution to such Holders of shares shall be distributed ratably among such
Holders in proportion to the respective amounts that would be payable per share
if such assets were sufficient to permit payment in full. After payment of the
full amount to which they are entitled upon liquidation pursuant to this Section
3(a), the Holders of shares of Series A Convertible Preferred Stock will not be
entitled to any further participation in any distribution of assets by the
Company. Neither a consolidation or merger of the Company with another
corporation or other entity nor a sale, transfer, lease or exchange of all or
part of the Company’s assets will be considered a liquidation, dissolution or
winding up of the affairs of the Company for purposes of this Section 3(a).


--------------------------------------------------------------------------------



          (b)        No Preference on Common Stock. The preference in
liquidation provided in the above Section 3(a) shall not apply if the Holder of
the Series A Convertible Preferred Stock has converted the Series A Convertible
Preferred Stock into Common Stock of the Company, which shall be ranked junior
to Preferred Stock.


4. Mandatory Conversion: Convertible Preferred Stock shall be mandatorily
converted as follows:


          (a)        Upon the successful increase of the total authorized shares
of common stock of the Company, the Company shall automatically convert such
Series A Convertible Preferred Stock into fully paid and nonassessable shares of
Common Stock of the Company at the approximate ratio of one for thirty-nine
shares of the Common Stock of the Company (“Conversion Ratio”) so that all
1,000,000 shares of Convertible Series A Preferred Stock shall convert into
38,194,072 shares of Common Stock of the Company.


          (b)        Costs. The Company shall pay all documentary fee
attributable to the issuance or delivery of shares of Common Stock upon
conversion of any shares of Series A Convertible Preferred Stock; provided that
the Company shall not be required to pay any taxes which may be payable in
respect of any transfer involved in the issuance or delivery of any certificate
for such shares in a name other than that of the Holder of the shares of Series
A Preferred Stock in respect of which such shares are being issued.


          (c)      No dividend. Series A Preferred Stock shall carry no interest
nor dividend during its existence


        FURTHER RESOLVED, that any and all actions heretofore taken by the
Company within the terms of any of the foregoing resolutions are hereby ratified
and confirmed.

--------------------------------------------------------------------------------



        SECOND: That said determination of the powers, designation, preferences
and the relative, participating, optional or other rights, and the
qualifications, limitations or restrictions thereof, relating to said series of
Preferred Stock, was duly made by the Board of Directors of the Company pursuant
to the provisions of the Certificate of Incorporation of the Company, as
amended, and in accordance with the provisions of Nevada Revised Statutes of the
State of Nevada.

  NB TELECOM, INC.


  By: /s/ Paul Kelly
Paul Kelly, Director


  By: /s/ Craig Burton
Craig Burton, Director


  By: /s/ Leonard J. Battaglia
Leonard J. Battaglia, Director






--------------------------------------------------------------------------------

